EXHIBIT 10.8

HUDSON HIGHLAND GROUP, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

(Effective May 1, 2004, as Amended and Restated Effective January 1, 2008)

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page Article 1.    Introduction    1 Article 2.    Definitions    1
Article 3.    Eligibility    3 Article 4.    Elective Deferrals    3 Article 5.
   Matching Contributions    5 Article 6.    Profit Sharing Contributions    5
Article 7.    Deemed Investment Earnings    6 Article 8.    Establishment of
Trust    7 Article 9.    Vesting and Distributions    7 Article 10.   
Administration of the Plan    8 Article 11.    Amendment and Termination    9
Article 12.    General Provisions    9

 

i



--------------------------------------------------------------------------------

HUDSON HIGHLAND GROUP, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

Article 1. Introduction

1.1. Title. The title of this Plan shall be the “Hudson Highland Group, Inc.
Nonqualified Deferred Compensation Plan.” The Plan as amended and restated
herein shall be effective as of January 1, 2008.

1.2. Purpose. This Plan shall constitute an unfunded nonqualified deferred
compensation arrangement established for the purpose of providing deferred
compensation to a select group of management or highly compensated employees (as
defined for purposes of Title I of ERISA) of the Employers participating in the
Plan, and to allow nonemployee directors of the Company to defer the receipt of
some or all of their compensation for service on the Board. The Plan is
maintained and administered for the benefit of selected employees of the
Employers, including those whose benefits under the Savings Plan are restricted
by certain limitations of the Code, and nonemployee directors of the Company.

Article 2. Definitions

“Account” means the Elective Deferrals Account, the Matching Contributions
Account and/or the Profit Sharing Account maintained on behalf of a Participant.

“Beneficiary” means the Participant’s beneficiary designated pursuant to
Section 9.5.

“Board” means the Company’s Board of Directors.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Committee consisting of the Executive Vice-President,
Chief Administrative Officer and the Chief Financial Officer of the Company, or
such other officers of the Company as shall be designated by the Board from time
to time to administer the Plan.

“Company” means Hudson Highland Group, Inc., a Delaware corporation.

“Director” means a member of the Board, other than a member who is an officer or
employee of an Employer.

“Effective Date” means May 1, 2004.

“Elective Deferrals” means the contributions made on behalf of a Participant
pursuant to Section 4.1 or 4.2 of this Plan.

“Elective Deferrals Account” means the account maintained on behalf of each
Participant which will represent the amount of Elective Deferrals made on behalf
of such Participant pursuant to Section 4.1 or 4.2 of the Plan and the amount of
deemed investment earnings and losses on such Participant’s Elective Deferrals.



--------------------------------------------------------------------------------

“Eligible Employee” means an employee of an Employer who is eligible to
participate in the Plan pursuant to Section 3.1.

“Employer” means the Company and each of its affiliates that with the consent of
the Committee participates in the Plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Matching Contributions” means the contributions made on behalf of a Participant
pursuant to Section 5.1 of this Plan.

“Matching Contributions Account” means the account maintained on behalf of each
Participant which will represent the amount of the Matching Contributions made
on behalf of such Participant pursuant to Section 5.1 of the Plan and the amount
of the deemed investment earnings and losses on such Participant’s Matching
Contributions.

“Participant” means any Eligible Employee or Director who is participating in
the Plan pursuant to Article 3.

“Permitted Investment” means such fund or type of investment as may be approved
by the Committee from time to time for purposes of this Plan.

“Plan” means this “Hudson Highland Group, Inc. Nonqualified Deferred
Compensation Plan,” as amended from time to time.

“Plan Year” means the calendar year.

“Profit Sharing Contributions” means the contributions made on behalf of a
Participant pursuant to Section 6.1 of the Plan.

“Profit Sharing Contributions Account” means the account maintained on behalf of
each Participant which will represent the amount of the Profit Sharing
Contributions made on behalf of such Participant pursuant to Section 6.2 of the
Plan and the amount of the deemed investment earnings and losses on such
Participant’s Profit Sharing Contributions.

“Savings Plan” means the Hudson Highland Group, Inc. 401(k) Savings Plan, as
amended from time to time.

“Separation from Service” means a Participant’s separation from service with all
Employers, within the meaning of Section 409A of the Code.

“Unforeseeable Emergency” means (i) a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, or the spouse or a
dependent (as defined in Section 152(a) of the Code) of the Participant,
(ii) the loss of a Participant’s property due to casualty or (iii) such other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, within the meaning of Section 409A
of the Code.

 

2



--------------------------------------------------------------------------------

“Valuation Date” means each day on which the Nasdaq National Market or the New
York Stock Exchange is open.

Article 3. Eligibility

3.1. Eligible Employees. Each employee of an Employer shall be eligible to
participate in the Plan for a Plan Year if, as of a date designated by the
Committee, such employee:

 

  (i) is eligible to participate in the Savings Plan,

 

  (ii) is employed by an Employer in one of the following positions: (A) a Vice
President or more senior position in the Corporate division of the Company or
(B) a Regional Vice-President, Vice President (Staff) or more senior position in
the Hudson-division of the Company, and

 

  (iii) is notified by the Committee in writing of such employee’s eligibility
to participate in the Plan;

provided, however, that only those employees of an Employer who are in a select
group of management or are highly compensated (within the meaning of Title I of
ERISA) may be designated as eligible to participate in this Plan.

3.2. Directors. Each Director shall be eligible to participate in the Plan.

Article 4. Elective Deferrals

4.1. Elective Deferral Election—Eligible Employees. Prior to the first day of
each Plan Year, each Eligible Employee shall be permitted to elect, in
accordance with rules and procedures established by the Committee, that Elective
Deferrals be credited to his or her Elective Deferrals Account in any one or
more of the following amounts: (i) a whole percentage, not in excess of 25%, of
such Participant’s base pay for such Plan Year, including base salary and
advance draws on commissions, (ii) a whole percentage, not in excess of 100%, of
such Participant’s annual bonus payable with respect to such Plan Year and
(iii) a whole percentage, not in excess of 100%, of such Participant’s
commissions payable with respect to such Plan Year (other than advance draws on
commissions). In order to participate in the Plan for any subsequent Plan Year,
an Eligible Employee must submit a new election within the designated election
period occurring prior to the Plan Year for which the election is to be
effective. In no event shall an election under the Plan apply to compensation
payable for employment prior to the date on which such election is received by
the Committee. Each Participant’s compensation shall be reduced by the amount of
all Elective Deferrals made on his or her behalf. Subject to any applicable
requirements and restrictions under the Code, the Committee also may permit each
Participant to elect, in accordance with rules and procedures established by the
Committee, that any amount required to be distributed to such Participant from
the Savings Plan in order to satisfy the nondiscrimination requirements of
Section 401(k)(3) or 401(m)(2) of the Code shall instead be distributed to the
Company and an amount equal to the amount so distributed shall be credited to
such Participant’s Elective Deferrals Account hereunder.

 

3



--------------------------------------------------------------------------------

4.2. Elective Deferral Election—Directors. Prior to the first day of each Plan
Year, each Director shall be permitted to elect, in accordance with rules and
procedures established by the Committee, that Elective Deferrals be credited to
his or her Elective Deferrals Account in a whole percentage, not in excess of
100%, of the cash retainer fees and meeting attendance fees payable to such
Director for service during such Plan Year as a member of the Board or a
committee of the Board. In order to participate in the Plan for any subsequent
Plan Year, a Director must submit a new election within the designated election
period occurring prior to the Plan Year for which the election is to be
effective. In no event shall an election under the Plan apply to compensation
payable for service prior to the date on which such election is received by the
Committee. Each Director’s compensation shall be reduced by the amount of all
Elective Deferrals made on his or her behalf.

4.3. Suspension of Deferral Election. A Participant may elect to cancel all
future Elective Deferrals for a Plan Year upon a demonstration to the
satisfaction of the Committee that the continuation of such Elective Deferrals
for the remainder of the Plan Year would cause such Participant to suffer an
Unforeseeable Emergency, as determined by the Committee in its sole discretion.
A Participant who is permitted to cancel Elective Deferrals during a Plan Year
shall not be permitted to resume Elective Deferrals under the Plan prior to the
first day of the following Plan Year. No other changes may be made during a Plan
Year to the percentage or amount of compensation subject to a Participant’s
Elective Deferral election.

4.4. Elective Deferrals Account. The Committee shall establish and maintain an
Elective Deferrals Account for each Participant who elects Elective Deferrals
under this Article 4. The Participant’s Elective Deferrals Account shall be a
bookkeeping account maintained by the Company and shall reflect the amount of
the Elective Deferrals credited hereunder on behalf of the Participant. The
Company shall credit Elective Deferrals to a Participant’s Elective Deferral
Account within a reasonable period following the date on which the Participant’s
compensation is reduced by the amount of such Elective Deferral. The amount of
any deemed investment earnings and losses on the amounts reflected in a
Participant’s Elective Deferrals Account shall be credited or charged to his or
her Elective Deferrals Account in accordance with Article 7.

4.5. Transfer of Elective Deferrals to Savings Plan. Prior to the first day of
each Plan Year, each Eligible Employee who elects to participate in the Plan
shall be permitted to elect, in accordance with rules and procedures established
by the Committee, that as of a date not later than two and one-half
(2 1/2) months after the end of such Plan Year, such Participant’s Elective
Deferrals Account be reduced by an amount equal to the Maximum Permissible
Contribution, as defined below, and that an amount equal to the Maximum
Permissible Contribution be either (i) distributed to the Participant in cash or
(ii) deferred as an Elective Deferral under the Savings Plan. For purposes of
this Section 4.5, a Participant’s “Maximum Permissible Contribution” with
respect to a Plan Year shall be an amount equal to the lesser of:

 

  (a) the maximum amount of Elective Deferrals which the Participant could elect
for such Plan Year pursuant to the terms of the Savings Plan within the limits
imposed under 402(g), 401(k)(3), 401(m)(2) and 401(a)(17) of the Code; and

 

4



--------------------------------------------------------------------------------

  (b) the aggregate Elective Deferrals which the Participant elected under this
Plan for such Plan Year.

A Participant’s election pursuant to this Section 4.5 with respect to a Plan
Year shall be irrevocable. Directors shall not be eligible to make an election
pursuant to this Section 4.5 with respect to Elective Deferrals made pursuant to
Section 4.2.

Article 5. Matching Contributions

5.1. Matching Contributions. For each Plan Year, a Matching Contribution shall
be credited to the Matching Contributions Account of each Eligible Employee who
is a Participant in an amount equal to the excess of:

 

  (a) the amount of the Matching Contribution that would have been made on
behalf of the Participant under the Savings Plan for such Plan Year with respect
to the Elective Deferrals made pursuant to Section 4.1 hereof, including
Elective Deferrals which the Participant elects to defer under the Savings Plan
but excluding Elective Deferrals which the Participant elects to receive in
cash, in either case pursuant to Section 4.5 of this Plan, determined as though
all such Elective Deferrals had been made under the Savings Plan (i) without
regard to the limits imposed under the Savings Plan to enable the Savings Plan
to satisfy the nondiscrimination requirements of sections 401(k)(3) and
401(m)(2) of the Code, but (ii) subject to the limits under sections 401(a)(17),
402(g) and 415 of the Code, over

 

  (b) the amount of the Matching Contribution actually made for the Participant
under the Savings Plan for such Plan Year.

Elective Deferrals on behalf of Directors pursuant to Section 4.2 shall not be
eligible for Matching Contributions hereunder.

5.2. Matching Contributions Account. The Committee shall establish and maintain
a Matching Contributions Account for each Participant who is entitled to receive
Matching Contributions under this Article 5. The Participant’s Matching
Contributions Account shall be a bookkeeping account maintained by the Company
and shall reflect the amount of the Matching Contributions credited hereunder on
behalf of the Participant. The Company shall credit a Matching Contribution to a
Participant’s Matching Contributions Account within a reasonable period
following the end of the Plan Year for which such contribution is made. The
amount of any deemed investment earnings and losses on the amounts reflected in
a Participant’s Matching Contributions Account shall be credited or charged to
his or her Matching Contributions Account in accordance with Article 7.

Article 6. Profit Sharing Contributions

6.1. Profit Sharing Contributions. For any one or more Plan Years, a Profit
Sharing Contribution may be credited to the Profit Sharing Contributions
Accounts maintained for the benefit of any one or more Participants, in such
amount, if any, as the Board shall determine in its sole discretion. Such amount
may, but need not, be an amount equal to the excess of (i) the

 

5



--------------------------------------------------------------------------------

amount of the Profit Sharing Contributions, if any, that would have been
allocated to the Participant’s account under the Savings Plan for such Plan Year
without regard to either or both of the limitations of sections 401(a)(17) and
415 of the Code over (ii) the amount of the Profit Sharing Contributions
actually allocated to the Participant’s account under the Savings Plan for such
Plan Year.

6.2. Profit Sharing Contributions Account. The Committee shall establish and
maintain a Profit Sharing Contributions Account for each Participant who is
entitled to receive Profit Sharing Contributions under this Article 6. The
Participant’s Profit Sharing Contributions Account shall be a bookkeeping
account maintained by the Company and shall reflect the amount of the Profit
Sharing Contributions credited hereunder on behalf of the Participant. The
Company shall credit a Profit Sharing Contribution to a Participant’s Profit
Sharing Contributions Account within a reasonable period following the end of
the Plan Year for which such contribution is made. The amount of any deemed
investment earnings and losses on the amounts reflected in a Participant’s
Profit Sharing Contributions Account shall be credited or charged to his or her
Profit Sharing Contributions Account in accordance with Article 7.

Article 7. Deemed Investment Earnings

7.1. Permitted Investments. Each Participant may designate from time to time, in
accordance with rules and procedures established by the Committee, that all or a
portion of his or her Accounts be deemed to be invested in one or more Permitted
Investments.

7.2. Receipts. Each Participant’s Accounts shall be deemed to receive all
interest, dividends, earnings and other property which would have been received
with respect to a Permitted Investment deemed to be held in such Accounts if the
Company actually owned such Permitted Investment. Cash deemed received with
respect to a Permitted Investment shall be credited to the Accounts as of the
date it would have been available for reinvestment if the Company actually owned
the Permitted Investment.

7.3. Elections. All elections to be made by a Participant pursuant to this
Article 7 shall be made only by such Participant; provided, that if such
Participant dies before his or her entire Account balance is distributed
pursuant to the terms of the Plan, or if the Committee determines that such
Participant is legally incompetent or otherwise incapable of managing his or her
own affairs, the Committee shall have the authority to itself make the elections
pursuant to this Section 7.3 on behalf of such Participant, or designate such
Participant’s designated Beneficiary, legal representative or some near relative
of such Participant to make the elections pursuant to this Section 7.3 on behalf
of such Participant.

7.4. Actual Investment Not Required. The Company need not actually make any
Permitted Investment. If the Company should from time to time make any
investment similar to a Permitted Investment, such investment shall be solely
for the Company’s own account and the Participant shall have no right, title or
interest therein. Accordingly, each Participant is solely an unsecured creditor
of the Company with respect to any amount distributable to the Participant under
the Plan.

 

6



--------------------------------------------------------------------------------

Article 8. Establishment of Trust

8.1. Establishment of Trust. The Company may, in its sole discretion, establish
a grantor trust (as described in section 671 of the Code) for the purpose of
accumulating assets to provide for the obligations hereunder. The assets and
income of such trust shall be subject to the claims of the general creditors of
the Company. The establishment of such a trust shall not affect the Company’s
liability to pay benefits hereunder except that any such liability shall be
offset by any payments actually made to a Participant under such a trust. In the
event such a trust is established, the amount to be contributed thereto shall be
determined by the Company and the investment of such assets shall be made in
accordance with the trust document.

8.2. Status of Trust. Participants shall have no direct or secured claim in any
asset of the trust or in specific assets of the Company and will have the status
of general unsecured creditors of the Company for any amounts due under this
Plan.

Article 9. Vesting and Distributions

9.1. Vesting of Elective Deferrals Account. Each Participant shall at all times
have a one hundred percent (100%) vested and nonforfeitable interest in his or
her Elective Deferrals Account.

9.2. Vesting of Matching Contributions Account and Profit Sharing Account.
Except as otherwise specified by the Board with respect to a Profit Sharing
Contribution, each Participant shall become vested in his or her Matching
Contributions Account and Profit Sharing Contributions Account at the same time
and to the same extent as the Participant shall become vested in his or her
Matching Contributions and Profit Sharing Contributions accounts under the
Savings Plan. The unvested portion of a Participant’s Matching Contributions
Account and Profit Sharing Account shall be immediately forfeited upon such
Participant’s Separation from Service for any reason, and shall not thereafter
be reallocated to the Accounts of any other Participants.

9.3. Timing of Distributions. Upon a Participant’s Separation from Service for
any reason, including death, retirement, total and permanent disability,
resignation or dismissal, the balance in the Participant’s Elective Deferral
Account and the vested balance in the Participant’s Matching Contributions
Account and Profit Sharing Account (determined as of the Valuation Date on or
immediately preceding the date on which the distribution is processed) shall be
paid or begin to be paid to the Participant (or, in the event of the
Participant’s death, to his or her Beneficiary) six months after the last day of
the Plan Year in which the Participant’s employment or service terminates.

9.4. Form of Distribution. The vested balance of a Participant’s Account shall
be paid in the form of a lump sum cash payment unless the Participant submits an
election to receive such payment in annual cash installments over a period
elected by the Participant, which period shall be not less than two years nor
more than five years in duration. Such election shall be submitted in accordance
with procedures established by the Committee, and shall be effective only if
submitted prior to the later of (i) the date on which the Participant makes his
or her initial Elective Deferral Election under the Plan or (ii) January 1,
2006. A Participant may change such

 

7



--------------------------------------------------------------------------------

payment election on or before December 31, 2007 in accordance with procedures
established by the Committee and applicable transition relief under Section 409A
of the Code, provided that no such change shall affect the payment of any amount
that otherwise would be payable in 2007. The Participant’s Account shall
continue to be credited with earnings or losses pursuant to Article 7 until the
balance of such Account has been paid in full. If a Participant dies before the
vested balance of such Participant’s Account has been distributed to the
Participant in full, the remaining vested balance of such Account shall be
distributed to the Participant’s Beneficiary in a single lump sum cash payment
as soon as administratively practicable after the end of the Plan Year in which
the Participant’s death occurs.

9.5. Designation of Beneficiaries. Each Participant may name any one or more
Beneficiaries (who may be named concurrently, contingently or successively) to
whom the Participant’s Accounts under the Plan are to be paid if the Participant
dies before such Accounts are fully distributed. Each such Beneficiary
designation will revoke all prior designations by the Participant, shall not
require the consent of any previously named Beneficiary, and will be effective
only when filed with the Committee during the Participant’s lifetime. If a
Participant fails to designate a Beneficiary before his or her death, as
provided above, or if the Beneficiary designated by a Participant dies before
the date of the Participant’s death or before payment of the Participant’s
Accounts, the Committee, in its discretion, may pay the Participant’s Accounts
(a) to the surviving spouse of such deceased Participant, if any, or (b) if
there shall be no surviving spouse, the surviving children of such deceased
Participant, if any, in equal shares, or (c) if there shall be no surviving
spouse or children, to the executors or administrators of the estate of such
deceased Participant, or (d) if no executor or administrator shall have been
appointed for the estate of such deceased Participant within six months from the
date of the Participant’s death, to the person or persons who would be entitled
under the intestate succession laws of the state of the Participant’s domicile
to receive the Participant’s personal estate.

Article 10. Administration of the Plan

The Plan shall be administered by the Committee. The duties and authority of the
Committee under the Plan shall include (a) the interpretation of the provisions
of the Plan, (b) the adoption of any rules and regulations which may become
necessary or advisable in the operation of the Plan, (c) the making of such
determinations as may be permitted or required pursuant to the Plan, and (d) the
taking of such other actions as may be required for the proper administration of
the Plan in accordance with its terms. Any decision of the Committee with
respect to any matter within the authority of the Committee shall be final,
binding and conclusive upon the Company and each Participant, former
Participant, designated Beneficiary, and each person claiming under or through
any Participant or designated Beneficiary. Any action taken by the Committee
with respect to any one or more Participants shall not be binding on the
Committee as to any action to be taken with respect to any other Participant. A
member of the Committee may be a Participant, but no member of the Committee may
participate in any decision directly affecting his or her rights or the
computation of his or her benefits under the Plan. Each determination required
or permitted under the Plan shall be made by the Committee in its sole and
absolute discretion. The members of the Committee may allocate their
responsibilities and may designate any other person or committee, including
employees of the Company, to carry out any of their responsibilities with
respect to administration of the Plan. The claims procedure applicable to claims
and appeals of denied claims under the Savings Plan shall apply to any claims
for benefits under the Plan and appeals of any such denied claims.

 

8



--------------------------------------------------------------------------------

Article 11. Amendment and Termination

11.1. Amendment. The Company shall have the right to amend the Plan from time to
time, except that no amendment shall reduce the amount credited to a
Participant’s Account without the consent of such Participant or, if the
Participant is deceased, his or her Beneficiary. Any Plan amendment shall be
adopted by action of the Compensation Committee of the Board; provided, however,
that the Company’s Executive Vice President, Chief Administrative Officer,
shall, and hereby is, also authorized to amend the Plan, but only to the extent
that such amendment: (i) is required or deemed advisable as the result of
legislation or regulation; (ii) concerns solely routine ministerial or
administrative matters; or (iii) is not routine, ministerial or administrative
but does not materially increase any cost to the Employers.

11.2. Plan Termination. The Plan may be terminated at any time by action of the
Compensation Committee of the Board in its sole discretion. Upon a termination
of the Plan, all Accounts shall be paid to Participants and Beneficiaries
pursuant to the terms of the Plan and the Participant elections thereunder;
provided, however, that if the Plan is terminated in connection with a Change in
Control Event, within the meaning of, and to the extent permitted under,
regulations or other guidance promulgated under section 409A of the Code, the
Compensation Committee, as constituted immediately prior to such Change in
Control Event, may elect, in its sole discretion, to pay out all Accounts to
Participants and Beneficiaries within 12 months after the occurrence of such
Change in Control Event. In no event shall the amount credited to a
Participant’s Account be reduced as a result of a Plan termination without the
consent of the Participant or, if the Participant is deceased, his or her
Beneficiary.

Article 12. General Provisions

12.1. Non-Alienation of Benefits. A Participant’s rights to the amounts credited
to his or her Accounts under the Plan shall not be salable, transferable,
pledgeable or otherwise assignable, in whole or in part, by the voluntary or
involuntary acts of any person, or by operation of law, and shall not be liable
or taken for any obligation of such person. Any such attempted grant, transfer,
pledge or assignment shall be null and void and without any legal effect.

12.2. Withholding for Taxes. Notwithstanding anything contained in this Plan to
the contrary, the Employers shall withhold from any distribution made under the
Plan such amount or amounts as may be required for purposes of complying with
the tax withholding provisions of the Code or any applicable State law for
purposes of paying any tax attributable to any amounts distributable or
creditable under the Plan. The Company may reduce a Participant’s Account to
reflect employment taxes payable with respect to deferred compensation prior to
termination of employment.

12.3. Immunity of Committee Members. The members of the Committee may rely upon
any information, report or opinion supplied to them by any officer of the
Company or any legal counsel, independent public accountant or actuary, and
shall be fully protected in relying

 

9



--------------------------------------------------------------------------------

upon any such information, report or opinion. No member of the Committee shall
have any liability to the Company or any Participant, former Participant,
designated Beneficiary, person claiming under or through any Participant or
designated Beneficiary or other person interested or concerned in connection
with any decision made by such member of the Committee pursuant to the Plan
which was based upon any such information, report or opinion if such member of
the Committee relied thereon in good faith.

12.4. Plan Not to Affect Employment or Director Relationship. Neither the
adoption of the Plan nor its operation shall in any way affect the right and
power of any Employer to dismiss or otherwise terminate the employment or change
the terms of the employment or amount of compensation of any Participant at any
time, for any reason or without cause, or entitle any Director to continued
service on the Board. By accepting any payment under this Plan, each
Participant, former Participant, designated Beneficiary and each person claiming
under or through such person, shall be conclusively bound by any action or
decision taken or made under the Plan by the Committee.

12.5. Compliance With Section 409A of Code. This Plan is intended to comply with
the provisions of section 409A of the Code, and shall be interpreted and
construed accordingly. The Company’s Executive Vice President, Chief
Administrative Officer shall have the discretion and authority to amend this
Plan at any time to satisfy any requirements of section 409A of the Code or
guidance provided by the U.S. Treasury Department to the extent applicable to
the Plan.

12.6. Notices. Any notice required to be given by the Company or the Committee
hereunder shall be in writing and shall be delivered in person or by U.S. mail,
interoffice mail, express courier service or electronic mail, to the address set
forth in the records of the Company.

12.7. Number; Headings. Wherever any words are used herein in the singular form
they shall be construed as though they were also used in the plural form in all
cases where they would so apply. Headings of sections and subsections of the
Plan are inserted for convenience of reference and are not part of the Plan and
are not to be considered in the construction thereof.

12.8. Controlling Law. The Plan shall be construed in accordance with the
internal laws of the State of New York, to the extent not preempted by any
applicable federal law.

12.9. Successors. The Plan is binding on all persons entitled to benefits
hereunder and their respective heirs and legal representatives, on the Committee
and its successor and on the Company and its successors, whether by way of
merger, consolidation, purchase or otherwise.

12.10. Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be enforced as if the
invalid provisions had never been set forth therein.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Hudson Highland Group, Inc. has caused this Plan, as amended
and restated herein, to be adopted by its duly authorized officer this 29th day
of October 2007.

 

HUDSON HIGHLAND GROUP, INC. By:  

 

 

11